ACCEPTED
                                                                                                          09-17-00017-CR
                                                                                               NINTH COURT OF APPEALS
                                                                                                      BEAUMONT, TEXAS
                                                                                                       12/12/2017 8:29 AM
                                                                                                   CAROL ANNE HARLEY
                                                                                                                   CLERK

                                       NO. 09-17-00017-CR

RONNIE COFTY, JR.,                               §                IN THE COURT OF APPEALS
                                                                                FILED IN
APPELLANT                                        §                       9th COURT OF APPEALS
                                                 §                           BEAUMONT, TEXAS
V.                                               §                       12/12/2017 8:29:29
                                                                   NINTH DISTRICT   OF TEXASAM
                                                 §                         CAROL ANNE HARLEY
STATE OF TEXAS,                                  §                                Clerk
APPELLEE                                         §                               AT BEAUMONT

               MOTION TO EXTEND TIME TO FILE THE STATE'S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Appellee, the State of Texas, in the above-styled and numbered cause, and

moves this Court to grant an extension of time to file the State's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause would show the following:

     1. This case is on appeal from the 1st Judicial District Court of Jasper County, Texas;

     2. The case below was styled the STATE OF TEXAS v. RONNIE COFTY, JR., and

        numbered 12,748JD;

     3. On January 10, 2017, Appellant was convicted of Aggravated Robbery;

     4. On January 10, 2017, Appellant was sentenced to 30 years in the Institutional Division of

        the Texas Department of Criminal Justice;

     5. Appellant's Notice of Appeal was filed on January 18, 2017;

     6. The clerk's record was filed on February 03, 2017, and the reporter's record was filed on

        July 11, 2017;

     7. Appellant's First Motion for Extension of Time to File Brief in the above styled and

        numbered cause was filed and granted on August 8, 2017;

     8. Appellant's Second Motion for Extension of Time to File Brief in the above styled and

        numbered cause was filed and granted on September 11, 2017;
   9. Appellant's Final Motion for Extension of Time to File Brief in the above styled and

       numbered cause was filed and granted on October 11, 2017;

   10. Appellant's brief was filed on November 13, 2017;

   11. The State's brief is due on December 13, 2017;

   12. The State requests an extension of time of 30 days from December 13, 2017 to file its

       brief;

   13. No extension of time to file the State's brief has been received in this cause;

   14. Appellant is currently incarcerated;

   15. The State provides the following facts as good cause for the requested extension:

       The undersigned assistant criminal district attorney due to a heavy felony trial docket and

       juvenile case load was is unable to adequately prepare the State's brief.

   16. This extension is not sought for delay but that the State may have time to adequately

       prepare its brief in order that justice may be done;

   17. The State has conferred with opposing counsel, who is unopposed to the requested

       extension.

       WHEREFORE, PREMISES CONSIDERED, the State prays that this Court grant the

Motion to Extend Time to File the State's Brief, and for such other and further relief as the Court

may deem appropriate.

                                                      Respectfully submitted,

                                                      STEVEN M. HOLLIS
                                                      Criminal District Attorney
                                                      SBN: 09882750
                                                      Jasper County, Texas
                                                      121 N. Austin Street, Rm 101
                                                      Jasper, Texas 75951
                                                      (409)384-4362 Telephone
                                                      (409)384-1309 Fax
                                               By:  :IJJ~ ti
                                               DANIEL W. BOYD
                                               Assistant Criminal District Attorney
                                               SBN: 24085216




                             CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Motion for Extension to File the State's Brief
has been served on counsel for Appellant, Mr. Dennis Horn, 1075 CR 619, Kirbyville,
Texas 75956, via hand delivery or fax, on this 12th day of December, 2017.